DETAILED ACTION
This Office Action is responsive to communications of application received on 12/2/2021. The disposition of the claims is as follows: claims 1-8 are pending in this application. Claims 1 and 6 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2020-207042 filed in Japan on 12/14/2020.  Receipts of the subject certified copy of the priority document from participating IP office on 1/17/2022, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/2/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyance unit”, “tone correction unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0149700 A1 to Tomii.
As to claim 1, Tomii discloses an Image forming apparatus (MFP 100 of figure 1) comprising: 
a printer configured to print an image (printer 20 and paragraphs 0022-0023); 
a reading unit (A1 of figure 1 and paragraph 0028-0029) having: a platen on which a document is to be placed (platen glass 102); and a reading sensor configured to read an image of the document placed on the platen (reader image 108), 
a document feeder (A2 of figure 1) rotatably supported by the reading unit having: a stacking tray on which a document is to be stacked (original tray 302 of figure 3A); a conveyance unit configured to convey the document stacked on the stacking tray to cause the reading sensor to read an image of the document (feeding unit 304 of figure 3B); and a discharge tray on which the document conveyed by the conveyance unit is discharged (discharge tray 321 of figure 3A), 
a display (operation unit U of figure 4); and 
a controller (printer controller 109 of figure 1) configured to: receive user instruction information for instructing to print the test chart (user selects 701a/701b of figure 7A; paragraph 0053-0054); control the printer to print the test chart on a sheet in a case where the user instruction information is received (printing of test chart; S503/S511 of figure 5 and paragraph 0056); display a screen for selecting a reading mode for reading the test chart among a plurality of reading modes (figure 7A: sheet range A for ADF reading, paragraph 0056 and sheet range B for document fixed reading, paragraph 0060) after the user instruction information is received; control the conveyance unit and the reading sensor to read the test chart on the sheet while conveying the sheet stacked on the stacking tray in a case where a first reading mode, which is included in the plurality of reading modes, is selected on the screen (S504 of figure 5 and paragraphs 0055-0058); control the reading sensor to read the test chart on the sheet on the platen in a case where a second reading mode, which is included in the plurality of reading modes, is selected on the screen (S512 of figure 5 and paragraphs 0059-0062); and control density of the image to be printed by the printer based on a reading result of the test chart by the reading sensor (paragraphs 0063-0065).
Tomii does not expressly disclose selecting a reading mode after receiving instruction of printing the test chart.
Tomii teaches selecting a reading mode before receiving instruction of printing the test chart (S502-S503/S511 of figure 5).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomii’s image forming apparatus to select a reading mode after receiving instruction of printing the test chart because there are a limited number of choices as to when to select a reading mode (before or after receiving instruction of printing the test chart) and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the image forming method, to select a reading mode after receiving instruction of printing the test chart (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)). 
As to claim 2, Tomii further discloses wherein the controller includes a tone correction unit configured to correct an image signal based on a tone correction condition (411 of figure 4 and paragraph 0041), and wherein the controller is configured to control the density of the image to be formed by the printer by generating the tone correction condition based on a reading result of the test chart by the reading sensor (paragraphs 0041-0043, 0063-0065).
As to claim 4, Tomii further discloses wherein the screen includes a first button for selecting the first reading mode (701a of figure 7A and paragraphs 0055-0056) and the second button for selecting the second reading mode (701b of figure 7A and paragraphs 0059-0060).
As to claim 5, Tomii further discloses wherein a message is displayed on the screen, the message being a message for prompting to stack the sheets on which the test chart is formed on the stacking tray (700b of figure 7B) or to place the sheets on which the test chart is formed on the platen (700c of figure 7C).
Claim(s) 3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0149700 A1 to Tomii in view of U.S. Patent Publication No. 2020/0366812 A1 to Hirao.
As to claim 3, Tomii discloses the image forming apparatus as recited in the parent claim.
Tomii does not expressly disclose wherein the controller is configured to control unevenness in density of the image to be printed by the printer based on a reading result of the test chart by the reading sensor.
Tomii teaches the controller is configured to control density characteristic of the image to be printed by the printer based on a reading result of the test chart by the reading sensor (density characteristic; paragraphs 0041-0043).
Hirao, in the same area of image forming apparatus, teaches the controller is configured to control unevenness in density of the image to be printed by the printer based on a reading result of the test chart by the reading sensor (paragraph 0048).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomii’s image forming apparatus by the teaching of Hirao because it would allow for the system to perform density unevenness correction of the image to be printed by the printer.
As to claim 1, Tomii discloses an image forming apparatus comprising: a printer configured to print an image; a reading unit having: a platen on which a document is to be placed; and a reading sensor configured to read an image of the document placed on the platen, a document feeder rotatably supported by the reading unit including: a stacking tray on which a document is to be stacked; a conveyance unit configured to convey the document stacked on the stacking tray to cause the reading sensor to read an image of the document; and a discharge tray on which the document conveyed by the conveyance unit is discharged, a display; and a controller configured to: receive user instruction information for instructing to print the test chart; and control the printer to print the test chart on a sheet in a case where the user instruction information is received; display a screen for selecting a reading mode for reading the test chart among a plurality of reading modes after the user instruction information is received; control the conveyance unit and the reading sensor to read the test chart on the sheet while conveying the sheet stacked on the stacking tray in a case where a first reading mode, which is included in the plurality of reading modes, is selected on the screen; control the reading sensor to read the test chart on the sheet on the platen in a case where a second reading mode, which is included in the plurality of reading modes, is selected on the screen (please see similar rejection to claim 1 above); and control a position of the image to be printed by the printer based on a reading result of the test chart by the reading sensor (control image to be printed by the printer based on a reading result of the test chart; paragraphs 0063-0065).
Tomii does not expressly disclose selecting a reading mode after receiving instruction of printing the test chart and control a position of the image to be printed by the printer.
Tomii teaches selecting a reading mode before receiving instruction of printing the test chart (S502-S503/S511 of figure 5).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomii’s image forming apparatus to select a reading mode after receiving instruction of printing the test chart because there are a limited number of choices as to when to select a reading mode (before or after receiving instruction of printing the test chart) and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the image forming method, to select a reading mode after receiving instruction of printing the test chart (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)). 
Hirao, in the same area of image forming apparatus, teaches control a position of the image to be printed by the printer based on a reading result of the test chart (paragraph 0048).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Tomii’s image forming apparatus by the teaching of Hirao because it would allow for the system to adjust and correct image position of the image to be printed by the printer.
As to claims 7-8, please see similar rejections to claims 4-5 respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675